DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 18th, 2019, has been entered. 
Upon entrance of the Amendment, claims 1, 4-5, 11, 13, 15, and 17 were amended; claims 18-20 were added; and claims 2-3 and 14 were cancelled. Claims 1, 4-13, and 15-20 are currently pending.
 Claim 4-5 were rejected under 35 U.S.C. 112(b) as being indefinite. Claims 4-5 have been amended. The rejections have been overcome and are withdrawn.
Reasons for Allowance
Claims 1, 4-13, and 15-20 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 3, which inherited limitations of former claim 1 and former claim 2. The reasons for allowance of former claim 3 were indicated in the previous Office Action.
Former claim 14 has been rewritten in independent form, as current claim 13, including all of the limitations of the base claim 1. The reasons for allowance of claim 14 were indicated in the previous Office Action.
Claim 15 has been rewritten in independent form including all of the limitations of the former claim 1 and former claim 13. The reasons for allowance of claim 15 were indicated in the previous Office Action.
Claims 4-12 and 16-20 are dependent from allowed claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VU A VU/Primary Examiner, Art Unit 2828